KAROHL, Judge,
dissenting.
I respectfully dissent. The majority opinion correctly observes that the trial court must have found changed circumstances so substantial and continuing as to make the terms of the original decree unreasonable. Hilton v. Hilton, 642 S.W.2d 401, 402 (Mo.App.1982). In my view the order modifying and reducing maintenance from $300.00 a month to $150.00 a month rather than terminating the maintenance is against the weight of the evidence and I would reverse and terminate the maintenance.
Respondent wife was fifty-four years of age at the time of the modification in 1984. By reference to her evidence only the record discloses that she receives gross earnings of $14,483 per year; rent of $4,200 per year and interest of $350.00 per year for a total of more than $19,000 a year. By her figures the wage deductions of $2,800 per year are more than ample to pay her taxes. By subtraction her net income after taxes exceeds $16,000 per year or $1,333 per month. Since the dissolution in 1975 she has accumulated $4,500 in an IRA account and $3,000 in a savings account, $1,500 of which was the recovery for a damage claim. She claimed $1,163 in monthly expenses. However, in her testimony it is clear that this figure is overstated by $260.00 per month because her claimed medical expenses are gross of health insurance and home repair expenses were not actual expenses. As a result her net income exceeds her stated expenses by $400.00 per month. She acknowledged a monthly wage withholding resulting in $80.00 per month savings. This issue is best summarized by the following testimony in which she candidly admitted to the trial court that she could support herself:
Q. Now considering all those other things you don’t have on here when you take into account your income tax refunds, your actual rent, your income, *39your dividends, your car allowance, and your overtime, you make more than enough to pay $1163.00 a month in expenses; do you not?
A. Right.
Q. What if any expenses that you have are paid for by anybody other than yourself?
A. None.
Not only does the former wife admit that she is self-supporting the evidence proves that to be true. Accordingly, she is no longer unable to support herself through appropriate employment. She is not the-custodian of an unemancipated child. By the standard established in § 452.335 RSMo 1978 she no longer qualifies for maintenance. Not only is it the policy of the court to encourage self-sufficiency, Doerflinger v. Doerflinger, 646 S.W.2d 798, 800 (Mo. banc 1983), it is the will of the legislature as expressed in § 452.335.-2(2), RSMo 1978. “Justice does not require provision of support to a spouse who is or may be prepared to become self-supporting.” Doerflinger, 646 S.W.2d at 800.